                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

RICKY MATLOCK and               )
BRIDGET MATLOCK,                )
                                )
       Plaintiffs,              )
                                )                             Case No.: 3:18-cv-00047
v.                              )                             Judge William L. Campbell, Jr.
                                )                             Magistrate Alistair Newbern
ROUNDPOINT MORTGAGE SERVICING   )
CORPORATION, EMBRACE HOME LOANS )
INC., and LOANCARE, LLC,        )
                                )
       Defendants.              )

                      JOINT MOTION FOR STATUS CONFERENCE

       COME NOW Plaintiffs Rick Matlock and Bridget Matlock; and Defendants RoundPoint

Mortgage Servicing Corporation and Embrace Home Loans, Inc. (collectively, the “Parties”); and

hereby move for this Court to set a telephonic status conference for the Parties to discuss pre-trial

matters and pending motions. The Parties further state as follows:

       1.      This action is set for a jury trial on September 1, 2020. (Doc. 112).

       2.      The Parties desire to discuss with the Court the trial procedures that will be

implemented in light of COVID-19 as well as some potential stipulations among the Parties in

advance of the due dates for Proposed Pretrial Order and Exhibit List (August 17, 2020) and the

Pretrial Conference that is scheduled to take place on August 24, 2020. (Doc. 112).

       3.      The Parties further seek to discuss with the Court the status of any other outstanding

matters including the pending Renewed Motion of RoundPoint Mortgage Servicing Corporation

(“RoundPoint”) and Embrace Home Loans, Inc. for Filings to Remain Under Seal (Doc. 116, 118–

19) and RoundPoint’s Motion to Alter or Amend Judgment (Doc. 117, 120–21) (collectively, the

“Motions”) consistent with Local Rule 7.01. It is anticipated that the disposition of these Motions

                                                 1

   Case 3:18-cv-00047 Document 122 Filed 07/23/20 Page 1 of 3 PageID #: 2500
will impact the pretrial preparation and the substance of the Proposed Pretrial Order and Exhibit

List.

        WHEREFORE, the Parties respectfully request that this Court set this action for a status

conference to discuss the matters detailed herein (as well as any other pending matters before the

Court) in advance of the deadlines for the Proposed Pretrial Order and Exhibit List (August 17,

2020) and the Pretrial Conference set for August 24, 2020.

                                             Respectfully submitted,

                                             By: /s/Shaun K. Ramey
                                             Shaun K. Ramey (TN Bar # 035574)
                                             Joseph V. Ronderos (TN Bar # 036179)
                                             McGlinchey Stafford, PLLC
                                             424 Church Street, Suite 2000
                                             Nashville, TN 37219
                                             (615) 762-9041
                                             Fax: (615) 523-1646
                                             Email: sramey@mcglinchey.com
                                             Email: jronderos@mcglinchey.com
                                             Attorneys for RoundPoint Mortgage Servicing
                                             Corporation and Embrace Home Loans, Inc.

                                             By: /s/Patrick Barrett (w/permission)
                                             Patrick Barrett, Esq.
                                             Barrett Law Office, PLLC
                                             4205 Hillsboro Pike, Suite 303
                                             Nashville, TN 37215
                                             pbarrett@barrettlawofficetn.com

                                             Henry Todd, Esq.
                                             TODD & SPENCER
                                             404 East College Street
                                             Dickson, TN 37055
                                             henrytoddjr@bellsouth.com
                                             Attorneys for Plaintiffs




                                                2

   Case 3:18-cv-00047 Document 122 Filed 07/23/20 Page 2 of 3 PageID #: 2501
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been forwarded to the

following, by email on this 23rd day of July, 2020:

Patrick Barrett, Esq.
Barrett Law Office, PLLC
4205 Hillsboro Pike, Suite 303
Nashville, TN 37215
pbarrett@barrettlawofficetn.com

Henry Todd, Esq.
TODD & SPENCER
404 East College Street
Dickson, TN 37055
henrytoddjr@bellsouth.com

Bret J. Chaness, Esq.
RUBIN LUBLIN TN, PLLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
Attorneys for LoanCare, LLC
bchaness@rubinlublin.com


                                                      /s/ Shaun K. Ramey
                                                      Shaun K. Ramey




                                                3

  Case 3:18-cv-00047 Document 122 Filed 07/23/20 Page 3 of 3 PageID #: 2502
